Citation Nr: 0707657	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  05-19 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for peripheral vascular 
disease with left below-the-knee amputation.    

2. Entitlement to service connection for post-traumatic 
stress disorder.  

3. Entitlement to service connection for hearing loss of the 
right ear.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1966 to September 1969.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in July 2004 and September 2005 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.         

In November 2006, the veteran appeared at a hearing before 
the undersigned. During the hearing, the veteran submitted 
additional evidence and waived the right to have the evidence 
initially considered by the RO. 38 C.F.R. § 20.1304(c).  A 
transcript of the hearing is in the record.   

In December 2006, the veteran's representative, the Disabled 
American Veterans, on behalf of the veteran, submitted 
additional evidence accompanied by a waiver of the RO's right 
to initial consideration of the new evidence.  38 C.F.R. §§ 
19.9, 20.1304(c).  

The claim of service connection for right ear hearing loss is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. Peripheral vascular disease with left below-the-knee 
amputation did not have onset during service and it is not 
the result of in-service exposure to herbicide agents.

2. The veteran did not engage in combat with the enemy during 
his period of service, and there is no credible supporting 
evidence that the claimed in-service stressors occurred to 
support the diagnosis of post-traumatic stress disorder.   


CONCLUSIONS OF LAW

1. Peripheral vascular disease with left below-the-knee 
amputation was not incurred in or aggravated by service, and 
peripheral vascular disease may no be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2. Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).   


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters in March 2004, August 2005, and March 2006.  The 
veteran was notified of the evidence needed to substantiate 
the claims for service connection, namely, evidence of an 
injury or disease in service or event in service, causing 
injury or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  The veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf.  
He was asked to submit any evidence that would include that 
in his possession.  The notice included the degree of 
disability assignable and the general effective date 
provision for the claims, that is, the date of receipt of the 
claims.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini, 18 Vet. App. at 
112 (38 C.F.R. § 3.159 notice), and of Dingess, 19 Vet. App. 
at 473 (notice of the elements of the claim, except for the 
degree of disability assignable).     

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication. However, any procedural defect was cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claims as he had the opportunity to submit additional 
argument and evidence and to address the claims at a hearing, 
and the claims were readjudiucated as evidenced by the 
supplemental statement of the case in May 2006.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service medical 
and personnel records, VA records, and private medical 
records.  

The duty to assist further includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim.  Although the 
veteran was not examined for the purpose of addressing his 
claims of service connection for peripheral vascular disease 
and post-traumatic stress disorder, none was required as 
there is no indication that the claimed disabilities may be 
associated with service and the competent medical evidence of 
record is sufficient to make a decision on the claims.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

As the veteran has not identified any additional evidence 
pertinent to his claims, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

When a veteran has served 90 days or more, a certain chronic 
disorders, including arteriosclerosis, which arguably may 
include peripheral vascular disease, service connection may 
be granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. § 
3.303(d).

Factual Background

Service personnel records, including the Report of Discharge, 
show that the veteran served in the United States Army from 
September 1966 to September 1969 with service in the Republic 
of Vietnam from March 1967 to March 1968 with the 48th 
Aviation Company (Avn Co), 10th Aviation Battalion (Avn Bn).  
His Military Occupational Specialty was as a petroleum 
storage specialist, and he received the National Defense 
Service Medal, the Vietnam Service Medal, and the Vietnam 
Campaign Medal.  

The service medical records contain no complaint, finding, or 
history of peripheral vascular disease or a psychiatric 
disorder to include post-traumatic stress disorder. On 
separation examination, in response to the question as to 
whether the veteran had ever had or if he currently had 
cramps in his legs, depression or excessive worry, frequent 
or terrifying nightmares, frequent trouble sleeping, or 
nervous trouble of any sort, the veteran responded "no."  
The  vascular system and lower extremities were clinically 
evaluated as normal.  The veteran was also clinically 
evaluated as normal for psychiatric purposes.  

After service, in February 2004, the veteran filed an 
application for VA disability compensation, seeking service 
connection for peripheral neuropathy.  In the form, in 
response to the question as to whether the veteran had been 
exposed to Agent Orange or other herbicides during service, 
he responded "yes."   

VA records, dated in November 2001, contain a notation that 
the veteran had been treated for peripheral vascular disease.  

Private medical records show that in October 2003 the veteran 
was hospitalized for a left below-the-knee amputation.  
According to the records, the veteran had premature 
atherosclerosis and was admitted with gangrene of the left 
great toe.  He had had numerous revascularizations of his 
left lower extremity dating back to January 2000.  The major 
problem besides premature atherosclerosis was a congenitally 
bifid venous system in the left lower extremity and an 
inadequate vein below the knee which had compromised his 
revascularization attempts.   Upon discharge, the pertinent 
diagnosis was atherosclerosis of the left lower extremity 
with gangrene now treated with left below-the-knee 
amputation.      

VA records show that in February 2005 the veteran complained 
of nightmares, night sweats, anger, and rage.  At that time, 
the veteran described events in Vietnam such as picking up 
dead bodies and flashbacks of a man killed by the blade of a 
helicopter and the suicide of a friend.  The provisional 
diagnosis was post-traumatic stress disorder. 

In July 2005, the veteran filed a claim for service 
connection for post-traumatic stress disorder.  At that time, 
he stated that during service, he was a door gunner with the 
73rd Aviation unit of the 268th Aviation Battalion.  According 
to the veteran, his unit also transported Korean units into 
combat zones and picked up their casualties.  



Records of the Social Security Administration show that the 
veteran was awarded disability benefits for peripheral 
arterial disease and essential hypertension.  The records 
included private medical records from January 2000 to October 
2003, which show treatment for peripheral vascular disease.  

VA records from July 2005 to May 2006 reveal symptoms of 
post-traumatic stress disorder. 

In a statement, dated in May 2006, the veteran indicated that 
while he was in Vietnam he was attached to the 48th Aviation 
Company, which was attached to the 10th Aviation Battalion.  
He stated that his unit supported a Korean unit that was 
named the "White Horses."  He noted that he volunteered to 
work as a door gunner and that after he was trained, he flew 
on approximately 20 missions dropping off Korean soldiers 
into combat zones and transporting the dead bodies of enemy 
soldiers.  The veteran provided the names of six soldiers 
whom he maintained could verify that he was a door gunner.  
Two of the names included first and last names; the remainder 
only included last names.  In regard to specific stressors, 
the veteran stated that he had witnessed the death of a 
Korean soldier who walked into a blade of a helicopter.  The 
veteran indicated that he had also witnessed the death of a 
Korean soldier who killed himself by thrusting a grenade into 
his stomach.  According to the veteran, the Korean soldier 
was a friend. 

In November 2006, at the hearing the veteran's representative 
argued that while in Vietnam the veteran was exposed to 
herbicides, not Agent Orange, but Agent Blue, of which 
arsenic is an ingredient, which caused peripheral vascular 
disease.     

At the hearing, the veteran submitted two medical articles 
from the Internet.  In the first article entitled "Veterans 
and Agent Orange: Update 2004 (2005), Board on Health 
Promotion and Disease Prevention," it was noted that the 
committee concluded that there was inadequate or insufficient 
information to determine an association between exposure to 
2, 4-D, 2,4,5-T, TCDD, picloram, or cacodylic acid and 
circulatory disorders.  In the second article entitled "2nd 
Battalion 94th Artillery, Agent Orange - Review of Ranch Hand 
Congressional Transcripts - 2000," it was 


noted that Agent Blue was the code name for cacodylic acid 
(dimethyl arsenic acid) and that it was used between 1966 and 
1970.  It was also noted that chronic exposure could lead to 
numerous disorders, including peripheral vascular disease.      

Analysis

Peripheral Vascular Disease

The veteran maintains that peripheral vascular disease is 
related to his in-service exposure to the herbicide, Agent 
Blue.  

The record shows that the veteran served in the Republic of 
Vietnam during the Vietnam era, and he is presumed to have 
been exposed to herbicide agents. The term "herbicide 
agent" means a chemical in an herbicide used in support of 
the United States and allied military operations in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, specifically: 2, 4-D; 2,4,5-
T and its contaminant TCDD (commonly known as Agent Orange); 
cacodylic acid (known as Agent Blue); and picloram.  38 
U.S.C.A. § 1116(a)(4) (West 2002); 38 C.F.R. § 3.307(a)(6)(i) 
(2006). 

If a veteran was exposed to an herbicide agent during 
service, specific diseases shall be service connected even 
though there is no record of such disease during service. The 
list of specific diseases are chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia, multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).

VA has determined that there is no positive association 
between exposure to herbicide agents, including Agent Blue, 
and any other condition for which it has not specifically 
determined a presumption of service connection is warranted.  
61 Fed. 


Reg. 41,446 (1996); 59 Fed. Reg. 341-46 (1994). The veteran 
is not precluded, though, from establishing service 
connection with proof of actual direct causation. Combee v. 
Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

Peripheral vascular disease did not have onset during 
service. After service, peripheral vascular disease was first 
documented in 2000, well beyond the one-year presumptive 
period for a chronic disease under 38 U.S.C.A. § 1112.  And 
peripheral vascular disease is not on the list of diseases 
that are subject to the presumption of service connection due 
to exposure to herbicide agents, including Agent Blue. 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

With regard to service connection on the basis of direct 
causation under Combee, there is no competent medical or 
scientific evidence showing that peripheral vascular disease 
is actually caused by exposure to herbicide agents, including 
Agent Blue during service. 

With respect to the medical articles in the first article it 
was concluded that there was inadequate or insufficient 
information to determine an association between exposure to 
herbicides, including cacodylic acid (Agent Blue), and 
circulatory disorders.  This evidence opposes rather than 
supports the claim.  In the second article, it was noted that 
chronic exposure to herbicide agents could lead to numerous 
disorders, including peripheral vascular disease.  This 
article, standing alone, does not meet the high evidentiary 
standard of actual causation under Combee to be considered 
evidence favorable to the claim.  

Where as here, the determinative issue involves medical 
causation or a medical diagnosis, the Board may consider only 
independent medical evidence to support its finding and as 
there is no favorable medical evidence of actually causation, 
the claim fails under the Combee analysis. 



In his claim, the veteran refers to peripheral neuropathy, 
which is subject to presumptive service connection if acute 
or subacute peripheral neuropathy appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two 
years of date of onset.  As there is no evidence of acute or 
subacute peripheral neuropathy, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).    

As there is no favorable medical evidence to support the 
claim for the reasons articulated, the preponderance of the 
evidence is against the claim, and the reasonable-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b).

Post-Traumatic Stress Disorder 

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

With regard to evidence of an in- service stressor, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressor is related to combat, then the veteran's 
lay statements regarding the reported stressor must be 
accepted as conclusive evidence as to its actual occurrence 
and no further development or corroborative evidence will be 
necessary.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's statements alone will 
not be enough to establish the occurrence of the alleged 
stressor. Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such a 
case, the record must contain other corroborative evidence 
that substantiates or verifies the veteran's statements as to 
the occurrence of the claimed stressor. West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  

Moreover, a medical opinion, diagnosing post-traumatic stress 
disorder, does not suffice to verify the occurrence of the 
claimed in-service stressor.  Moreau, 9 Vet. App. at 395-396; 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

The veteran maintains that while in Vietnam he was a door 
gunner, and he engaged in combat.  The veteran's service 
records do not show any evidence that the veteran engaged in 
combat, and there is no evidence that he was awarded any 
medal indicative of combat.  Also, the veteran's occupation 
in Vietnam was a petroleum storage specialist, not a door 
gunner, which is not indicative of combat service.  While the 
veteran provided the names of six soldiers whom he maintained 
could verify that he was a door gunner he has not submitted 
any such statements or authorized VA to obtain the statements 
on his behalf. 

As the record does not support a finding that the veteran 
engaged in combat, there must be independent evidence of 
record to corroborate the veteran's statement as to the 
occurrence of a claimed stressor.   Doran v. Brown, 6 Vet. 
App. 283 (1994).  

With respect to the stressors, the veteran has provided 
anecdotal information and without more specific information 
as to the dates of the events and the location of the unit 
involved, a meaningful search of military records in Federal 
custody is not possible.  As there is no credible supporting 
evidence of the noncombat stressors, the diagnosis of post-
traumatic stress disorder is not in accordance with 38 C.F.R. 
§ 4.125(a).  Without a medical evidence diagnosing post-
traumatic stress disorder in accordance with 38 C.F.R. 
§ 4.125(a), the claim fails. 

As the preponderance of the evidence is against the claim, 
the reasonable-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 




ORDER

Service connection for peripheral vascular disease with left 
below-the-knee amputation is denied.    

Service connection for post-traumatic stress disorder is 
denied.


REMAND

The veteran testified that in service he was exposed to 
aircraft noise.  He stated that after service he worked in a 
textile factory, but not around machinery, and that his right 
ear hearing loss was due to noise exposure during service. 

The veteran's employment records from May 1972 to May 2001 
show that beginning in May 1972 the veteran underwent 
periodic hearing evaluations. In a statement in July 2001, a 
private physician stated that the etiology of the veteran's 
right ear hearing loss was unclear.  

As the medical evidence is insufficient to decide the claim, 
under the duty to assist, 38 C.F.R. § 3.159(c)(4), the case 
is REMANDED for the following action:

1. Schedule the veteran for a VA 
audiological examination to determine if 
he currently has right ear hearing loss 
attributable to military service.  The 
claims folder should be made available to 
the examiner for review. 

If right ear hearing loss is shown, the 
examiner is asked to comment on the 
clinical significance of the hearing 
tests for employment that were 
conducted for May 1972 to May 2001. 

If right ear hearing loss is shown, the 
examiner is asked to express an opinion 
as to whether the right ear hearing 
loss is at least as likely as not 
related to noise exposure in service. 

In formulating the medical opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

If the requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state.

2. After the above development is 
completed, adjudicate the claim.  If the 
claim is denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.   

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).    


______________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


